Citation Nr: 0813762	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-07 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee condition.

2.  Entitlement to service connection for a bilateral knee 
condition, to include a musculoligamentous strain of both 
knees.

3.  Entitlement to service connection for a bilateral ankle 
condition, to include a musculoligamentous strain of both 
ankles.

4.  Entitlement to service connection for a low back 
condition, to include a mechanical low back strain.

5.  Entitlement to service connection for a left shoulder 
condition, to include tendonitis.

6.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	R.J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1998 to 
June 2002 and January 2004 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied entitlement to service connection for 
left knee musculoligamentous strain; right knee 
musculoligamentous strain; musculoligamentous strain of the 
bilateral ankles; contact dermatitis, resolved; mechanical 
low back strain; and tendonitis, left shoulder.  

The issues have been recharacterized to comport with the 
evidence of record.

The RO addressed the new and material evidence issue in the 
rating decision on appeal.  Specifically, the RO reopened the 
claim and denied it on the merits.  Irrespective of the RO's 
action, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a bilateral knee condition.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).





FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral periodic knee pain in July 2002.  The appellant 
received timely notice of the determination, but did not 
appeal, and that decision is now final.

2.  Resolving all doubt, the evidence shows a relationship 
between the current bilateral knee condition, to include 
musculoligamentous strain of both knees, and service.

3.  Resolving all doubt, the evidence shows a relationship 
between the current bilateral ankle condition, to include a 
musculoligamentous strain of both ankles, and service.

4.  Resolving all doubt, the evidence shows a relationship 
between the current low back condition, to include a 
mechanical low back strain, and service.

5.  Resolving all doubt, the evidence shows a relationship 
between the current left shoulder condition, to include 
tendonitis, and service.

6.  The preponderance of the medical evidence is against a 
finding that the veteran has a skin disorder.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to service connection for a bilateral 
knee condition, to include a musculoligamentous strain of 
both knees is reopened.  38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.156 (a) (2007).

2.  A bilateral knee condition, to include a 
musculoligamentous strain, was incurred in service.  38 
U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).

3.  A bilateral ankle condition, to include a 
musculoligamentous strain of both ankles, was incurred in 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).

4.  A low back condition, to include a mechanical low back 
strain, was incurred in service.  38 U.S.C.A §§ 1101, 1110, 
1112, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2007).

5.  A left shoulder condition, to include tendonitis, was 
incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2007).

6.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The veteran's service connection claims for bilateral knee, 
bilateral ankle, low back, and left shoulder conditions have 
been considered with respect to VA's duties to notify and 
assist.  With regard to these claims, given the favorable 
outcome noted above, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384. 393 (1993).

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2005.  No new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for a skin disorder is denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The veteran's claim to reopen service connection for a 
bilateral knee condition based on new and material evidence, 
as well as the claims for service connection for the 
bilateral knee condition, the bilateral ankle condition, the 
low back condition, and the left shoulder condition have been 
considered with respect to VA's duty to notify and assist, to 
include Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the 
favorable outcome noted below with respect to those claims, 
no conceivable prejudice to the veteran could result from 
this adjudication as to those issues.  See Bernard v. Brown 4 
Vet. App. 384, 393 (1993).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a medical 
examination, and obtained a medical opinion as to the 
exisistence and the etiology of the claimed disabilities.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

I.  New and Material Evidence Claim 

The RO originally denied entitlement to service connection 
for periodic knee pain, bilateral, in a July 2002 rating 
decision on the basis that the veteran did not have a 
permanent knee disability.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103 
(2007).

The veteran filed a claim to reopen service connection for a 
bilateral knee condition in April 2005.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").
Evidence submitted since the July 2002 rating decision 
includes a VA examination report dated in June 2005, which 
contains a diagnosis of a musculoligamentous strain of both 
of the veteran's knees. 

This evidence is new because it was not considered by the RO 
at the time of the July 2002 rating decision.  Giving the 
veteran the benefit of the doubt, this evidence also is 
material as it relates to the unestablished fact of whether 
the veteran has a current bilateral knee condition that may 
be related to service as required by 38 C.F.R. § 3.304(f).  

The newly submitted medical evidence is not cumulative or 
redundant of existing evidence, presents a reasonable 
possibility of substantiating the claim, and reopening the 
claim to entitlement to service connection for a bilateral 
knee condition is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156 (a).  

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Knees, Bilateral Ankles, Low Back, and Left 
Shoulder Conditions

The veteran seeks service connection for bilateral knees, 
bilateral ankles, low back, and left shoulder conditions.  He 
claims that he is presently suffering from these conditions 
as a result of being a paratrooper.  

The record shows present bilateral knees, bilateral ankles, 
low back, and left shoulder conditions based on a June 2005 
VA medical examination report that notes that the veteran is 
suffering from a musculoligamentous strain of both knees and 
ankles, a mechanical low back strain, and tendonitis of his 
left shoulder.  X-rays of the knee, ankle, spine, and 
shoulder were performed, and noted to be normal.  The 
examiner noted that pain is associated with all of these 
conditions.  

The next issue is whether there is evidence of any in-service 
incurrence of any of these conditions.  Service medical 
records (SMRs) dated in November 1999 indicate that the 
veteran was assessed with a left knee contusion.  SMRs dated 
in April 2002 indicate that the veteran self-reported knee, 
ankle, and lower back pain during his separation examination.  
SMRs dated in January 2004 indicate that a physician noted 
that the veteran has knee problems from jumping during his 
pre-deployment examination.  SMRs dated in March 2005 
indicate that the veteran self-reported knee pain, that his 
ankle gives out, and a painful shoulder.

Personnel records from the veteran's June 1998 to June 2002 
period of service indicate that his military occupational 
specialty (MOS) was an infantryman and that he was awarded a 
parachutist badge.  Personnel records from his January 2004 
to April 2005 period of service indicate that the veteran's 
MOS was motor transport operator and infantryman, and that he 
was awarded the parachutist badge.  It is not clear how many 
parachute jumps the veteran had while in service, however it 
is conceded that the veteran did have parachute jumps.

As the record shows present bilateral knee, bilateral ankle, 
low back, and left shoulder conditions, and evidence of an 
in-service left knee injury and reports of pain related to 
his knees, ankles, low back, and left shoulder, the 
determinative issue is whether these are related.

The favorable evidence consists of the fact that the veteran 
made parachute jumps during active service; that the 
veteran's service medical records (smrs) reflect complaints 
on all of the claimed issues; that there was an extremely 
short period of time (two months) between the time the 
veteran left active service and the VA diagnoses of the 
veteran's current disabilities; the veteran's contentions 
that his duties as a paratrooper caused his current knee, 
ankle, back, and shoulder disabilities, and the January 2004 
notation in his SMRs indicating that the veteran has left 
knee problems from jumping.  A layperson is competent to 
testify as to the symptoms of a disability, such as pain.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Hence, the 
veteran can testify that experienced pain in his knees, 
ankles, back, and left shoulder as a result of his duties as 
a paratrooper.  Likewise, the Board may, and will, consider 
in its assessment of a service connection claim the passage 
of time between service and when the veteran complains of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In this case the veteran was diagnosed 
with his current disabilities two months after his separation 
from service.  This extremely short period of time weighs 
favorably for the veteran's claims.

The unfavorable evidence consists of a November 2005 VA 
medical opinion that was made based on the veteran's June 
2005 VA examination.  In both the June and November 2005 
reports, the examiners noted that they reviewed the veteran's 
claims file.  The November 2005 examiner noted that the 
veteran's in-service injuries and complaints of injuries, 
including his parachute jumps.  The examiner also noted the 
January 2004 notation in the veteran's SMRs and commented 
that the veteran's June 2005 x-rays were normal.  The 
examiner opined that he could not give an opinion about 
whether there is a relationship between the veteran's duties 
as a paratrooper and his present bilateral knee, bilateral 
ankle, low back, and left shoulder conditions without 
resorting to speculation because of the scant medical 
documentation in the veteran's SMRs. 

The Board disagrees.  Given that there was less than two 
months between the time the veteran left active service and 
the physician's diagnoses of the current disabilities, with 
no evidence of any catastrophic event during those two 
months, no speculation is required.  Accordingly, the Board 
finds the physician's opinion regarding etiology is, at best, 
non-probative.

All doubt is resolved in the veteran's favor and service 
connection for bilateral knee, bilateral ankle, low back, and 
left shoulder conditions is warranted. 

B.  Skin Disorder

The veteran seeks service connection for a skin disorder.  He 
claims that he contracted his skin disorder while he was 
stationed in the Southwest Asia theater.  

The veteran's SMRs show that in July 1999 the veteran was 
assessed with contact dermatitis, and that in June 2000 he 
was assessed with dermatitis on his right medial hip with 
ecchyanosis and pustules.  In April 2001 the veteran was 
assessed with an inflammatory reaction to poison ivy.  A 
March 2005 clinical evaluation found that the veteran had 
atopic dermatitis and a rash on his right hip.  

The record does not indicate, however, that the veteran 
currently has a skin disorder.  

A VA examination was conducted in June 2005.  The examiner 
reviewed the veteran's claims file and noted that the veteran 
had skin rashes in the past.  Upon an examination of the 
veteran's skin, no skin rash or lesion was noted anywhere on 
the veteran's body.  The examiner noted that the veteran had 
contact dermatitis in the past, but that there was no current 
evidence of any chronic skin disorder or residual thereof.

In early January 2006 the veteran sought treatment at a VA 
medical center for a rash that will come and go.  The 
treating clinician assessed a slightly reddened area behind 
and below the veteran's left axilla, which was not an open 
area and not erythemic.  The veteran was referred for a 
future appointment.  A VA treatment record dated in late 
January 2006 noted the veteran's earlier consultation.  The 
examination report notes that the veteran indicated he 
developed his skin rash in-service and that it continued 
since he returned home.  The treating clinician gave an 
assessment of a history of skin rash that could have been 
dermato mychosis, however it was noted that there was no skin 
lesion or rash at the present time.

Although the veteran's statements of a skin rash since 
service are accepted as credible, he is not competent to 
offer an opinion as to matters requiring medical expertise, 
such as a diagnosis of a disease or disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. Gober, 
10 Vet. App. 488 (1997). 

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  A condition or injury that occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The negative evidence in this case outweighs the positive.  
The VA medical treatment record report from early January 
2006 found that the veteran had a slightly reddened area, 
however no diagnosis or assessment of a skin disorder was 
made, rather the treating clinician referred the veteran for 
further evaluation.  Upon further evaluation a diagnosis of a 
history of skin rash was made and no skin lesion or rash was 
found at that time.  Likewise, the June 2005 VA examination 
found that the veteran did not have any skin lesions or rash 
at the time and that he had no chronic skin disorder.  

While the veteran's lay assertions and early January 2006 VA 
treatment record have been considered, they do not outweigh 
the medical evidence of record, notably the later January 
2006 VA treatment report and June 2005 VA examination, which 
do not show that the veteran currently has a skin disorder.  
A competent medical expert makes this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  Colvin v. Derwinski, 1 Vet. App. 171. 175 (1991).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a skin 
disorder is not warranted.  Gilbert v. Derwinski, 1 Vet App. 
at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  


ORDER

New and material evidence has been submitted and the claim to 
reopen entitlement to service connection for a bilateral knee 
condition, to include a musculoligamentous strain of both 
knees, to this extent only, is granted.                                                                 

Entitlement to service connection for a bilateral knee 
disability, to include musculoligamentous strain of both 
knees, is granted, subject to the rules and payment of 
monetary benefits.

Entitlement to service connection for a bilateral ankle 
disability, to include a musculoligamentous strain of both 
ankles, is granted, subject to the rules and payment of 
monetary benefits.

Entitlement to service connection for a low back disability, 
to include a mechanical low back strain, is granted, subject 
to the rules and payment of monetary benefits.

Entitlement to service connection for a left shoulder 
disability, to include tendonitis, is granted, subject to the 
rules and payment of monetary benefits.





Entitlement to service connection for a skin disorder is 
denied. 







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


